Citation Nr: 0307172	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-12 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 1999 the Board denied entitlement to an increased 
rating for PTSD and a total rating for compensation purposes 
based on individual unemployability.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000 the General 
Counsel of the VA on behalf of the Secretary of the VA file a 
Motion to for Remand and to Stay Further Proceedings in view 
if the enactment of Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
December 2000, the Court granted the motion, and vacated the 
Board's decision, and remanded the case to the Board pursuant 
to the motion.


REMAND

In documents received from the veteran in July 2000 and 
February 2001 he raised the issues of service connection for 
a bronchial disorder, diabetes and hepatitis, to include as a 
result of exposure to Agent Orange.  These issues are 
intertwined with the issue of a total rating for compensation 
purposes based on individual unemployability and must be 
adjudicated prior to consideration of the latter issue.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The veteran in 
correspondence received in January 2001 indicated he was 
treated at the VA outpatient clinic in Daytona Beach, Florida 
from 1994 to 1997.  It is unclear whether we have all these 
records.  Additionally, the record shows that the veteran was 
last examined for compensation purposes in 1997.  The Board 
is of the opinion that contemporaneous examinations would be 
of assistance in adjudicating the veteran's claims.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to furnish 
veteran the appropriate release of 
information forms in order to identify 
any VA and private medical records 
regarding treatment he has received 
relative to his current claims which have 
not been previously submitted. 

2.  The RO is requested to obtain the 
treatment records from Dr. J. B regarding 
treatment in 1996 (please see VA Form 21-
4142 received in January 2001).

3.  The RO is requested to obtain the 
treatment records from the VA outpatient 
clinic in Daytona Beach, Florida for 
1994, and obtain the veteran's vocational 
rehabilitation folder and associate it 
with the veteran's claims file.

4.  Make arrangements with appropriate VA 
facility for the veteran to have an 
examination by a psychiatrist to 
determine the nature and severity of his 
PTSD.  The claims file is to be made 
available to the examiner for review 
before the examination.  All tests deemed 
necessary should be performed.  Request 
the examiner to obtain a detailed 
occupational history and to render an 
opinion on the extent to which the 
psychiatric disorder affects the 
veteran's occupational and social 
functioning.  Ask the examiner to include 
a Global Assessment of Functioning (GAF) 
score.

5.  Make arrangement with the appropriate 
VA facility for the veteran to have an 
orthopedic examination to determine the 
nature and severity of his service-
connected gunshot wound residuals of the 
left leg and arm.  The claims file is to 
be made available to the examiner for 
review before the examination.  All tests 
deemed necessary should be performed.  
The examination should include 
evaluations for limitation of motion.  
The examiner should be requested to note 
the normal ranges of motion of the 
involved joints.  Additionally, the 
examiner should be requested to determine 
whether the involved joints exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability, should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the lower extremities are used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Request the examiner to render an opinion 
on the extent to which these disorders 
affect the veteran's occupational 
functioning.

6.  The RO should adjudicate the issues 
of entitlement to service connection for 
a bronchial disorder, diabetes and 
hepatitis, to include as a result of 
exposure to Agent Orange.  If the 
benefits sought are not granted the 
veteran and his representative should be 
notified of that decision and of his 
appellate rights.  

7.  Thereafter the RO should re-
adjudicate the issues of entitlement to 
an increased rating PTSD and entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
are not granted the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).

Thereafter, the RO should return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



